ORDER
CONNER, District Judge:
It appearing that on June 30,1981 partial judgment was entered in this matter and in a related action, Litton Systems, Inc., et al. v. American Telephone and Telegraph Co., et al., 76 Civ. 2512 (WCC), the Court by that judgment retaining jurisdiction over certain matters in both cases; and that following this Court’s Orders of September 28, 1981, 525 F.Supp. 154 and October 1, 1981, 525 F.Supp. 154, no further action by this Court with regard to the above-entitled matter is required, it is
ORDERED, that this action be and hereby is transferred to the closed docket of the Court’s calendar. The Court retains jurisdiction over the counterclaims of defendants in the related action, 76 Civ. 2512 (WCC).